EXAMINER’S COMMENT
Applicants’ response filed on 22 November 2021 has been entered.
Claims 25-26 have been canceled. 
All previous rejections of claims 25-26 are moot in light of Applicants’ cancellation of claims 25-26. 
The rejections under 35 U.S.C. § 112 have been withdrawn in view of Applicants’ claim amendments and accompanying arguments. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
	The claims are free of the prior art, given Applicants’ amendments to the claims, and given the failure of the prior art to teach or reasonably suggest a transgenic Arabidopsis plant, Arabidopsis cell, or Arabidopsis tissue, which comprise an exogenous nucleic acid molecule encoding a flavonol phenylacyltransferase 2 (FPT2) protein having at least 95% sequence identity to SEQ ID NO:2, and having enhanced tolerance to UV-B irradiation, which is assessed after UV-B irradiation treatment for at least 2 hours per day for 28 days with 2000 mW/m2.
	Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

SUMMARY
Claims 18-24 are allowed. 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, PhD, JD
Acting SPE
Art Unit 1663



/BRATISLAV STANKOVIC/Acting Supervisory Patent Examiner, Art Unit 1663